Citation Nr: 0802094	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.

The veteran was scheduled for a Travel Board hearing at the 
RO during June 2007, but he did not report for that hearing.


FINDING OF FACT

The veteran's bilateral hearing loss can be attributed to his 
period of active military service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that is likely the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A § 1110 (West Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In a December 2004 statement filed in support of his 
claim, the veteran attributed his hearing loss to working 
inside jet fuel storage tanks while constructing them before 
the tops were installed generated excessive levels of noise.  
He also noted that work on road construction next to 
bulldozers, other heavy construction equipment, and 
demolitions for 10 to 12 hours a day also generated noise 
levels that hurt his ears.  Hearing protection was not used 
for either type of job.  He contended in his September 2005 
substantive appeal that he strongly disagreed with the RO's 
denial decision because he suffered acoustic trauma while in 
Vietnam assigned to a heavy construction unit seven days a 
week without ear protection, and under extreme noise 
conditions from working on construction of jet fuel storage 
tanks.  He said the noise inside the tanks was deafening.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim of service connection for 
bilateral hearing loss.  The veteran was provided a VA 
audiometric examination on a contract basis during December 
2004 in connection with his initial claim of service 
connection.  That examination included a diagnosis of 
bilateral sensorineural hearing loss and tinnitus.  The 
examiner stated that it was her audiological opinion that the 
veteran's tinnitus and hearing loss may be related to 
excessive noise exposure while serving in the military.

The report of a VA audiometric examination conducted in April 
2005 shows that he had auditory thresholds of 5, 15, 50, 55, 
and 60 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  He had auditory thresholds of 
15, 10, 25, 60, and 65 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His speech 
discrimination score was 88 percent for the right ear, and 92 
percent for the left ear.  Thus, it is clear that he has a 
current bilateral hearing "disability" as VA defines it.  
See 38 C.F.R. § 3.385 (2007) (indicating that, for VA 
purposes, impaired hearing is considered to be a 
"disability" if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies 
is 26 decibels or greater; or if speech recognition scores 
using the Maryland CNC test are less than 94 percent).

The examiner at the April 2005 hearing examination noted that 
she had reviewed the claims file.  She noted that the veteran 
had reported that he had experienced bilateral tinnitus since 
service, but she did not note when the veteran first noticed 
hearing loss (in his claim he stated his hearing loss began 
in October 1967, when he was still in service).  The examiner 
also made no comments relating to any occupational or 
recreational noise exposure the veteran may have been exposed 
to after service.  The examiner noted that the veteran's 
August 1966 induction examination and his July 1968 
separation examination had both indicated normal hearing 
bilaterally.  She therefore concluded that the veteran's 
hearing loss was not likely due to military noise exposure.  
She went on to diagnose that he had tinnitus, that tinnitus 
could be present without hearing loss, and that, considering 
the veteran's exposure to significant amounts of noise in 
service, it was likely that his tinnitus was related to 
military noise exposure.  Based on this examiner's opinion, 
in an April 2005 decision, the RO granted service connection 
for tinnitus, but continued its denial of service connection 
for hearing loss in the April 2005 statement of the case.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1914 (30th ed. 
2003).  Further, although hearing loss and tinnitus are 
separate disabilities, medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Anthony S. Fauci et al. 
eds., 
16th ed. 2005).  The Board notes that the opposite can also 
reasonably be true, that the cause of hearing loss can 
usually be determined by finding the cause of the associated 
tinnitus, and hearing loss can be measured as opposed to the 
subjective nature of tinnitus.  

Review by the Board of the veteran's July 1968 separation 
physical examination and his report of medical history shows 
that the veteran's hearing was normal; there was no complaint 
of hearing loss or tinnitus at that time.  His DD 214 shows 
that his military occupational specialty was that of a 
carpenter, which supports his reports of excessive noise 
exposure while doing construction work in Vietnam.

The VA examiner in April 2005 did attribute the veteran's 
tinnitus to exposure to "significant" amounts of noise in 
service.  However, this examiner's logic appears to the Board 
to be somewhat flawed in view of the fact that she dismissed 
the likelihood of hearing loss as being attributed to 
acoustic trauma in service because the audiometric hearing 
test on separation was normal when there was also no 
subjective complaint of tinnitus noted at that time either, 
and she did recognize that the veteran likely suffered 
significant amounts of noise in service.  Additionally, the 
Board notes that the veteran is competent to testify about 
what he has experienced with regard to his exposure to noise 
in service, how and when his hearing loss occurred, and the 
symptoms he has experienced since that time.  38 C.F.R. 
§ 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Given the noise exposure in service that was recognized by 
two audiometric examiners, the diagnosis of bilateral 
sensorineural hearing loss, the veteran's statements, and the 
opinion of the December 2004 audiometric examiner that the 
veteran's hearing loss may have been caused by exposure to 
noise in service, the Board finds that it is as likely as not 
that the hearing loss was caused by the same acoustic trauma 
as caused the tinnitus.












	(CONTINUED ON NEXT PAGE)
In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for bilateral hearing loss is warranted.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  The 
appeal of this issue will therefore be allowed.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


